Title: John Adams to Abigail Adams, 14 January 1794
From: Adams, John
To: Adams, Abigail


          
            My dearest Friend
            Philadelphia January 14. 1794
          
          I had Yesterday the Pleasure of yours of January 5. I will Send, to Mr Adams a Check upon the Branch Bank for two hundred Dollars as soon as I can get Thomas to transact the Business for me.
          I am glad to find that you have had Applications for the Farms— I wish you to hear them all and enquire their Characters and Circumstances
          We are all of Us here, very much concerned for Cheesman. he has not been heard of.
          I have not seen Americanus nor Barneveldt. But in the former the latter has to deal with a Man who is the least of a Gentleman of any one in Boston. I hope the latter will not forget that he is one.
          Our son will find the Envy of his Friends, the bitterest Drop in the Cup of Life. He must have a Care however not to give them Advantages by indiscreet Exultations, nor by any unmanly humiliations. Let him take no improper Notice, of what he must see and feel. I could entertain even you with a long History of my own Sufferings in this Way.
          I have read of a People in Antiquity called The Ephesini who

passed a fundamental Law in these Words “Let none of Our Citizens excell others in merit, if he does let him live elsewhere and with others.” For this horrible decree Heraclities pronounced them all worthy of dying in the prime of Life.
          These are Vices to which Democratical Governments are more peculiarly liable than any others. Our son must expect to Smart under them all his Life
          yours affectionately
          
            J. A.
          
        